        Case 1:15-cr-00536-PGG Document 1043 Filed 12/02/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                       December 2, 2019



BY ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

              Re:      United States v. Irfan Amanat
                       S8 15 Cr. 536 (PGG)

Dear Judge Gardephe:

                The Government writes to respectfully request a one-week adjournment of the
December 3, 2019 date by which it must respond to the motions filed by counsel for Omar Amanat
and Irfan Amanat, respectively, relating to discovery requests concerning the Fatico hearing
relating to witness Spyros Enotiades. The Government has conferred with counsel for both Omar
and Irfan Amanat. Both counsel have indicated they do not oppose this request.


                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       Acting United States Attorney


                                            By:               /s/
                                                       Andrea M. Griswold
                                                       Joshua A. Naftalis
                                                       Daniel Tracer
                                                       Assistant United States Attorneys
                                                       (212) 637-1205/2310

cc:    Defense Counsel (via ECF)
